DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawauchi et al. US Patent Application Publication 2006/0070442 (hereinafter referred to as Kawauchi).
claim 1, Kawauchi discloses a frequency adjustment method for a vibration element comprising adjusting a resonance frequency of the vibration element 10 by irradiating the vibration element, which includes a base 31 and a vibrating arm 15A having a first principle surface 17 and a second principle surface 18 that are in a front and back relationship with each other and extending from the base, with an energy ray (laser) to remove a part of the vibrating arm on the first principle surface, wherein an activation amount by the energy ray on the second principal surface 18 of the vibrating arm is smaller than an activation amount by the energy ray on the first principal surface 17 of the vibrating arm (paragraph 0048).
Regarding claim 2, Kawauchi discloses the vibrating arm including an arm portion 15A, a weight portion 19 and a frequency adjustment film 17 provided on the first principal surface of the weight portion and at least a part of the frequency adjustment film is irradiated away with the energy ray (fig. 1, paragraph 0048).
Regarding claims 3, Kawauchi discloses a vibration element wherein the adjustment film contains a metal material and the vibrating arm on the second principle surface of the weight portion comprises an oxide material (quartz) as claimed.
Regarding claim 4, the vibration element of Kawauchi comprises a pair of vibrating arms (15A, 15C) extending in the same direction as claimed.
Regarding claim 5, Kawauchi discloses an area of a region irradiated with the energy ray for one of the vibrating arms is the same as an area of a region irradiated with the energy ray for the other vibrating arm in a plan view as shown in fig. 1.
claims 6-10, Kawauchi discloses a manufacturing method of a vibration element using the frequency adjustment method of the vibration element according to claims 1, 2, 3, 4 and 5 respectively as claimed.

Regarding  claim 11, Kawauchi discloses a vibration element comprising a base 31 and a vibrating arm 15A having a first principle surface 17 and a second principle surface 18 that are in a front and back relationship with each other and extending from the base, wherein an activation amount by an energy ray on the second principal surface 18 of the vibrating arm is smaller than an activation amount by the energy ray on the first principal surface 17 when the energy ray is radiated (paragraph 0048).
Regarding claim 12, Kawauchi discloses the vibrating arm including an arm portion 15A, a weight portion 19 and a frequency adjustment film 17 provided on the first principal surface of the weight portion and at least a part of the frequency adjustment film is irradiated away with the energy ray (fig. 1, paragraph 0048).
Regarding claims 13, Kawauchi discloses a vibration element wherein the adjustment film contains a metal material and the vibrating arm on the second principle surface of the weight portion comprises an oxide material (quartz) as claimed.
Regarding claim 14, the vibration element of Kawauchi comprises a pair of vibrating arms (15A, 15C) extending in the same direction as claimed.
Regarding claim 15, Kawauchi discloses an area of a region irradiated with the energy ray for one of the vibrating arms is the same as an area of a region irradiated with the energy ray for the other vibrating arm in a plan view as shown in fig. 1.
claim 16, Kawauchi discloses a physical quantity sensor comprising the vibration element of claim 11 and a package accommodating it.
Regarding claim 17, Kawauchi discloses an inertial measurement device comprising a physical quantity sensor according to claim 16, and a circuit connected thereto (paragraph 0022).
Regarding claim 18, paragraph 0023 of Kawauchi discloses a circuit for outputting a drive signal to the element of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi and Ogura et al. US Patent Application Publication 2012/0126664 (hereinafter referred to as Ogura).
Regarding claim 19, Kawauchi discloses the claimed invention but does not explicitly disclose the use in a vehicle. Although Kawauchi teaches the sensor as being located within a camera which can function as a vehicle when moved through space, Ogura teaches a similar gyroscope which is used within an automobile. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kawauchi with those of Ogura in order to provide the sensor of Kawauchi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK A SHABMAN/           Examiner, Art Unit 2861